UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7508



LACY DAVIS, III,

                                                Plaintiff - Appellant,

             versus


UNKNOWN SHERIFF OF ALEXANDRIA CITY DETENTION
CENTER, all in their individual capacities;
UNKNOWN DEPUTY OFFICERS OF ALEXANDRIA CITY
DETENTION CENTER, all in their individual
capacities,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-680-2)


Submitted:    December 19, 2002              Decided:   January 6, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lacy Davis, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lacy Davis appeals from the district court’s orders dismissing

his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim

under 28 U.S.C. § 1915A (2000) and denying his Fed. R. Civ. P.

60(b) motion.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Davis v. Unknown Sheriff of Alexandria City Detention

Ctr., No. CA-02-680-2 (E.D. Va. Sept. 4, 2002; Sept. 23, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2